DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2017 is being considered by the examiner.
Status of claims
This office action is in response to “Claims filed on 8/10/2020”.  Applicant’s amendments of claim 1 with the same reply have been entered by the Examiner.  Upon 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "thickness" “plate” “sheet” “extending” “to” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “used as a function word to indicate position in close proximity with” “to occupy the same area in part”, “one thickness lying over or under another”, “the distance between the top and bottom or front and back surfaces of something” “a thin flat piece of material” “a broad continuous surface” “stretching in the direction of” and “towards” respectively. Further note the limitation “contact/bonding or bonded” are being interpreted to include "direct contact/bonding" (no intermediate materials, elements or space disposed there between) and "indirect contact/bonding" (intermediate materials, elements or space disposed there between).

Claims 1-3 and 31-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (US 2006/0192253 A1 hereinafter Okumura) in view of Venugopal et al (US 2016/0093551 A1 hereinafter Venugopal) and further evidenced by Sakimichi et al (US 2011/0303399 A1 hereinafter Sakimichi).
Regarding Claim 1, Okumura discloses in Fig 7B, 2 and 4: A power module comprising: an insulating substrate (20) comprising a front side surface and a back side surface, and a first electrode pattern (21) and a second electrode pattern (21) both being formed on the front side surface of the insulating substrate (20 : See Fig 4) [0044];
 a power device (10) including a first electrode (10a) formed on a front surface side of the power device and a second electrode (collector electrode) formed on a back side surface of the power device, the second electrode being disposed on a front side surface of the first electrode pattern; [0043]
a wiring electrode (40) of which one end is electrically connected to the first electrode (10a) on the front surface side of the power device (10) and the other end (of 40) is electrically connected to the second electrode pattern (21 on the insulating substrate as shown in Fig 4), and the wiring electrode (40) straddles the first electrode (21) and the second electrode and being bonded to an upper surface of the second electrode pattern (21),
wherein heat of the power device is transferred from the back surface side of the power device to the insulating substrate, and is transferred from the front surface side of the power device to the insulating substrate through the wiring electrode (40) [0049-0051]. It is noted that since the wiring electrode 40 is formed of Copper, it is a good thermal conductor and is capable of conducting heat from the power device to the second electrode pattern 21 on the insulating substrate 20.
Okumura does not disclose: a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the 
However, Venugopal in a similar device teaches in Fig 2: a sheet-shaped graphite wiring (232) along with Cu wiring 222 which is an electrical connection formed on a source electrode 214 of a MOS transistor. The Cu wiring 222 is formed between the graphite wiring 232 and the source electrode (first electrode as claimed) 214 of the MOS transistor and is formed along a bottom surface of the graphite wiring 232, and the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring [0018]. Venugopal discloses that the heat spreader layers 232 formed of graphite remove heat away from the device in a lateral direction in [0018, 0019] thus are provided with a thermal conductivity anisotropy. Furthermore, the combined device of Okumura and Venugopal is capable of transferring the heat of the power device from the front side surface of the power device to the insulating substrate through the sheet-shaped graphite wiring and the Cu wiring that straddles the first electrode pattern and the second electrode pattern. Applicant’s attention is further pointed to Figs 3A-3D of 
References Okumura and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura and Venugopal so a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring, the first Cu wiring pattern is disposed between the sheet shaped graphite wiring and the first electrode and between the sheet-shaped graphite wiring and the second electrode pattern, the first Cu wiring pattern being formed along a bottom surface of the graphite wiring and wherein the heat of the power device is transferred from the front side surface of the power device to the insulating substrate through the first Cu wiring pattern, the sheet-shaped graphite wiring and the second electrode pattern as taught by Venugopal in Okumura’s device since, this provides an advantage of improved reliability by reducing temperature rise in semiconductor chips during operation. 

Regarding Claim 2, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura does not disclose: wherein the sheet-shaped graphite wiring is provided with a first orientation of which a thermal conductivity in the planar direction is higher than that in the thickness direction.
However, Venugopal in a similar device teaches in Fig 2 wherein the sheet-shaped graphite wiring is provided with a first orientation of which a thermal conductivity in a plane direction is higher than that in a thickness direction [0018-0019].
References Okumura and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura and Venugopal so that the sheet-shaped graphite wiring is provided with a first orientation of which a thermal conductivity in a plane direction is higher than that in a thickness direction as taught by Venugopal in Okumura’s device since, this provides an advantage of improved reliability by reducing temperature rise in semiconductor chips during operation.
	
Regarding Claim 3, Okumura and Venugopal disclose: The power module according to claim 2.

However, Venugopal in a similar device teaches in Fig 2 wherein the sheet-shaped graphite wiring includes a plate structure composed by laminating a plurality of graphite sheets (graphene sheets since a graphene sheet is an atomic layer (sheet) of graphite) having the first orientation [0018-0019].
References Okumura and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura and Venugopal so that the sheet-shaped graphite sheet includes a plate structure composed by laminating a plurality of graphite sheets having the first orientation as taught by Venugopal in Okumura’s device since, this provides an advantage of improved reliability by reducing temperature rise in semiconductor chips during operation.

Regarding Claim 31, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura, Venugopal specifically do not disclose: wherein the insulating substrate has approximately 0.25 mm thickness.
In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness of the insulating substrate” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 32, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura and Venugopal do not disclose: wherein the first and second electrode patterns have approximately 1.0 mm thickness.
In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness of the electrode pattern” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 33, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura and Venugopal do not disclose: wherein the power device has approximately 350 um thickness.
In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness of the power device” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 34, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura, Venugopal do not disclose: wherein the Cu wiring pattern has approximately 0.2 mm thickness.
In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness of the Cu wiring” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 35, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura and Venugopal do not disclose: wherein the sheet-shaped graphite wiring has approximately 0.7 mm thickness.
In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the thickness of the sheet-shaped graphite sheet” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 36, Okumura and Venugopal disclose: The power module according to claim 2, wherein the thermal conductivity in the planar direction is approximately 1500 W/mK and the thermal conductivity in the thickness direction is 
It is noted that the wherein clause of " wherein the thermal conductivity in the planar direction is approximately 1500 W/mK and the thermal conductivity in the thickness direction is approximately 5 W/mK." is directed to a function or operational characteristic of the claimed nonvolatile variable resistance device.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the 
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic {thermal conductivity} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims {underlined for emphasis}."  
Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 36 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Okumura and Venugopal inherently has or is reasonably capable of functioning or having the characteristic claimed.  Basis in fact if provided by the fact that Okumura and Venugopal teach all of the claimed structural features of the claimed device.  

Regarding Claim 37, Okumura and Venugopal disclose: The power module according to claim 2, wherein the thermal conductivity in the thickness direction is approximately 1500 W/mK and the thermal conductivity in the planar direction is approximately 5 W/mK (device combination of Okumura and Venugopal discloses a sheet-shaped graphite wiring as shown in claim 1).
It is noted that the wherein clause of "wherein the thermal conductivity in the thickness direction is approximately 1500 W/mK and the thermal conductivity in the planar direction is approximately 5 W/mK." is directed to a function or operational characteristic of the claimed nonvolatile variable resistance device.
Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to function, property or characteristic of the apparatus.  If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to 
According to Section 2114 of the MPEP, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)".  
Moreover, according to Section 2112.III of the MPEP, "Where applicant claims a composition in terms of a function, property or characteristic {thermal conductivity} and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 
Here, 35 U.S.C. 102/103 rejections are made, because the wherein clause of claim 36 is directed to function or characteristic of claimed device. Each of the limitation has been fully considered to the extent that the device taught by Okumura and Venugopal inherently has or is reasonably capable of functioning or having the characteristic claimed.  Basis in fact if provided by the fact that Okumura and Venugopal teach all of the claimed structural features of the claimed device.  
Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Okumura and Venugopal is reasonably capable of functioning or having as claimed in the wherein clause of claim 36 in light of the basis in fact provided above.
Regarding Claim 38, Okumura and Venugopal disclose: The power module according to claim 1, Okumura further discloses in Fig 4: wherein the first Cu wiring pattern (32) is bonded (indirectly) to the second electrode pattern (collector electrode) via a bonding layer (31).
Regarding Claim 40, Okumura and Venugopal disclose: The power module according to claim 1, Okumura further discloses in Fig 4: wherein the first electrode (10a) is a source electrode and the second electrode (collector electrode) is a drain electrode [0043].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (US 2006/0192253 A1 hereinafter Okumura) in view of Venugopal et al (US 2016/0093551 A1 hereinafter Venugopal) and further in view of Sakimichi et al (US 2011/0303399 A1 hereinafter Sakimichi).
Regarding Claim 4, Okumura and Venugopal disclose: The power module according to claim 1.
Okumura and Venugopal do not disclose: wherein the sheet-shaped graphite wiring is provided with a second orientation of which a thermal conductivity in the thickness direction is higher than that in the planar direction.
However, Sakimichi in a similar device teaches in Fig 3A-3D: wherein the sheet-shaped graphite wiring is provided with a second orientation of which a thermal conductivity in the thickness direction is higher than that in the planar direction (Fig 3D). Sakimichi discloses in Figs 3A-3D discloses that the heat conduction direction can be in planar direction (Fig 3C) or thickness direction (Fig 3D) based on orientation of the graphite sheet stacked structure [0038-0041].
References Okumura, Sakimichi and Venugopal are analogous art because they are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura and Venugopal with the specified features of Sakimichi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura, Sakimichi and Venugopal so that the sheet-shaped graphite wiring is provided with a second orientation of which a thermal conductivity in the thickness direction is higher than that in the planar direction as taught by Sakimichi in .

Claims 1, 39, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al in an alternative interpretation (US 2006/0192253 A1 hereinafter OkumuraAlt) in view of Venugopal et al (US 2016/0093551 A1 hereinafter Venugopal) and further in view of Sakimichi et al (US 2011/0303399 A1 hereinafter Sakimichi).
Regarding Claim 1, OkumuraAlt discloses in Fig 4 and 2: A power module comprising: an insulating substrate (20) comprising a front side surface and a back side surface, and a first electrode pattern (21: left side) and a second electrode pattern (21: right side) both being formed on the front side surface of the insulating substrate (20: See Fig 4) [0044];
 a power device (10) including a first electrode (10a) formed on a front surface side of the power device and a second electrode (collector electrode) formed on a back side surface of the power device, the second electrode being disposed on a front side surface of the first electrode pattern; [0043]
, and a first Cu wiring pattern (40) disposed on the first electrode (10a), the first Cu wiring pattern formed to straddle the first electrode (10a) and the second electrode pattern (collector electrode) and being bonded (indirectly) to an upper surface of the second electrode pattern (collector electrode)
wherein heat of the power device is transferred from the back surface side of the power device to the insulating substrate, and is transferred from the front surface side of 
OkumuraAlt does not disclose: a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring, the first Cu wiring pattern is disposed between the sheet shaped graphite wiring and the first electrode and between the sheet-shaped graphite wiring and the second electrode pattern, the first Cu wiring pattern being formed along a bottom surface of the graphite wiring and wherein the heat of the power device is transferred from the front side surface of the power device to the insulating substrate through the first Cu wiring pattern, the sheet-shaped graphite wiring and the second electrode pattern.
However, Venugopal in a similar device teaches in Fig 2: a sheet-shaped graphite wiring (232) along with Cu wirings 222 and 236 that are electrical connections formed on a source electrode 214 of a MOS transistor. The Cu wiring 222 (first Cu wiring as claimed) is formed between the graphite wiring 232 and the source electrode (first electrode as claimed) 214 of the MOS transistor and is formed along a bottom surface of the graphite wiring 232, and the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring [0018]. Venugopal discloses that the heat 
References OkumuraAlt and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of OkumuraAlt and Venugopal so a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring, the first Cu wiring pattern is disposed between the sheet shaped graphite wiring and the first electrode and between the sheet-shaped graphite wiring and the second 

Regarding Claim 39, OkumuraAlt and Venugopal disclose: The power module according to claim 1.
 OkumuraAlt does not disclose: further comprising: a second Cu wiring pattern disposed on an upper surface of the graphite wiring.
However, Venugopal in a similar device teaches in Fig 2 further comprising: a second Cu wiring pattern (236) disposed on an upper surface of the graphite wiring (218) [0019-0020]. Applicant’s attention is further pointed to Figs 3A-3D of Sakimichi et al (US 2011/0303399) wherein Sakimichi discloses stacking and orientation of graphite sheets to form thermal diffusers that transfer heat in planar or thickness directions to form an effective heat spreader for semiconductor devices.
References OkumuraAlt and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of OkumuraAlt with the specified features of Venugopal because they are from the same field of endeavor.


Regarding Claim 41, OkumuraAlt and Venugopal disclose: The power module according to claim 1, OkumuraAlt further discloses: wherein a height of a bonded portion (solder: Examiner notes that even though OkumuraAlt specifically does not disclose that the claimed first Cu wiring pattern 40 is soldered to the second electrode pattern 21 on the right side, one of ordinary skilled in the art would find it obvious that they are soldered since the first Cu wiring pattern is soldered to the Copper structure 32 over the first electrode pattern; furthermore, Cu structured being attached with a solder material is a common practice in semiconductor packaging arts) between the second electrode (21 on right side) and the first Cu wiring pattern (40) is lower than a height of a bonded portion (30) between the first electrode (21 on left side) and the first Cu wiring pattern (40).

Regarding Claim 42, OkumuraAlt and Venugopal disclose: The power module according to claim 1, OkumuraAlt further discloses in Fig 4: wherein a thickness of the .
Claims 1, 39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al (US 2006/0192253 A1 hereinafter Okumura) in view of Venugopal et al (US 2016/0093551 A1 hereinafter Venugopal) and further evidenced by Sakimichi et al (US 2011/0303399 A1 hereinafter Sakimichi).
Regarding Claim 1, Okumura discloses in Fig 7B, 2 and 4: A power module comprising: an insulating substrate (20) comprising a front side surface and a back side surface, and a first electrode pattern (21) and a second electrode pattern (21) both being formed on the front side surface of the insulating substrate (20 : See Fig 4) [0044];
 a power device (10) including a first electrode (10a) formed on a front surface side of the power device and a second electrode (collector electrode) formed on a back side surface of the power device, the second electrode being disposed on a front side surface of the first electrode pattern; [0043]
a wiring electrode (40) of which one end is electrically connected to the first electrode (10a) on the front surface side of the power device (10) and the other end (of 40) is electrically connected to the second electrode pattern (21 on the insulating substrate as shown in Fig 4), and the wiring electrode (40) straddles the first electrode (21) and the second electrode and being bonded to an upper surface of the second electrode pattern (21),
wherein heat of the power device is transferred from the back surface side of the power device to the insulating substrate, and is transferred from the front surface side of 
Okumura does not disclose: a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring, the first Cu wiring pattern is disposed between the sheet shaped graphite wiring and the first electrode and between the sheet-shaped graphite wiring and the second electrode pattern, the first Cu wiring pattern being formed along a bottom surface of the graphite wiring and wherein the heat of the power device is transferred from the front side surface of the power device to the insulating substrate through the first Cu wiring pattern, the sheet-shaped graphite wiring and the second electrode pattern.
However, Venugopal in a similar device teaches in Fig 2: a sheet-shaped graphite wiring (232) along with first Cu wiring 222 and second Cu wiring that are an electrical connection formed on a source electrode 214 of a MOS transistor. The Cu wiring 222 (first Cu wiring as claimed) is formed between the graphite wiring 232 and the source electrode (first electrode as claimed) 214 of the MOS transistor and is formed along a bottom surface of the graphite wiring 232, and the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring [0018]. 
References Okumura and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura and Venugopal so a sheet-shaped graphite wiring of which one end is electrically connected to the first electrode on the front side of the power device and the other end is electrically connected to the second electrode pattern, the sheet-shaped graphite wiring being provided with a thermal conductivity anisotropy between a planar direction and a thickness direction of the sheet-shaped graphite wiring, the first Cu wiring pattern is disposed between the sheet shaped graphite wiring and the first electrode and between the sheet-shaped graphite wiring and the second electrode 
Regarding Claim 39, Okumura and Venugopal disclose: The power module according to claim 1.
 Okumura does not disclose: further comprising: a second Cu wiring pattern disposed on an upper surface of the graphite wiring.
However, Venugopal in a similar device teaches in Fig 2 further comprising: a second Cu wiring pattern (236) disposed on an upper surface of the graphite wiring (218) [0019-0020]. Applicant’s attention is further pointed to Figs 3A-3D of Sakimichi et al (US 2011/0303399) wherein Sakimichi discloses stacking and orientation of graphite sheets to form thermal diffusers that transfer heat in planar or thickness directions to form an effective heat spreader for semiconductor devices.
References Okumura and Venugopal are analogous art because they both are directed to thermal management of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Okumura with the specified features of Venugopal because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Okumura and Venugopal so that the device further comprises a second Cu 

Regarding Claim 41, Okumura and Venugopal disclose: The power module according to claim 1, Okumura further discloses: wherein a height of a bonded portion (solder: Examiner notes that even though Okumura specifically does not disclose that the claimed first Cu wiring pattern 40 is soldered to the second electrode pattern 21 on the right side, one of ordinary skilled in the art would find it obvious that they are soldered since the first Cu wiring pattern is soldered to the Copper structure 32 over the first electrode pattern; furthermore, Cu structured being attached with a solder material is a common practice in semiconductor packaging arts) between the second electrode (21 on right side) and the first Cu wiring pattern (40) is lower than a height of a bonded portion (30) between the first electrode (21 on left side) and the first Cu wiring pattern (40).

Regarding Claim 42, Okumura and Venugopal disclose: The power module according to claim 1, Okumura further discloses in Fig 4: wherein a thickness of the first Cu wiring pattern (40) on the second electrode pattern (21 on right side) is thicker than a thickness of the rest of the first Cu wiring pattern (21 on left side).


Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Okumura, and Venugopal references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Okumura (Fig 2), and Venugopal and OkumuraAlt (Fig 2) and Venugopal.
With regards to Applicant’s arguments on page 13 of remarks filed on 1/8/2021, the Office respectfully disagrees and notes that Claim 1 is now rejected over Okumura and Okumura Alt in view of Fig 2 of Venugopal reference. In the first rejection of Claim 1 over Okumura in view of Venugopal (Fig 2), the Cu wiring electrode (40) of Okumura is replaced with the graphite heat spreader 232 and Cu wiring 222 of Venugopal. In the second alternate rejection of Claim 1, the wiring electrode 40 of Okumura is replaced by the 3 layer stack first Cu wiring 222, graphite layer 232 and second Cu wiring 236 of Venugopal. This provides for an improved thermal dissipation due to the presence of Graphite without sacrificing the electrical properties due to the presence of Copper.
Examiner further clarifies that the advantages of combining Copper wiring and Graphite wiring as disclosed by Venugopal in [0018,0020] include a decrease in temperature rise of electronic components thus improving the overall reliability of the electronic component. It would be obvious to one of ordinary skilled in the art to either replace the wiring electrode 40 with the stack of first Cu wiring 222 and graphite wiring 
Therefore, for reasons cited above, the Examiner maintains that Okumura in view of Venugopal renders obvious the claimed invention of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811